

115 HR 5167 IH: Foreign Service Officer Civil Relief Act of 2018
U.S. House of Representatives
2018-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5167IN THE HOUSE OF REPRESENTATIVESMarch 5, 2018Mr. McCaul (for himself and Mr. Castro of Texas) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo provide for the termination of residential or motor vehicle leases and telephone service
			 contracts for Foreign Service officers, and for other purposes.
	
 1.Short titleThis Act may be cited as the Foreign Service Officer Civil Relief Act of 2018. 2.Termination of residential or motor vehicle leases and telephone service contracts for certain Foreign Service officers (a)In generalChapter 9 of title I of the Foreign Service Act of 1980 (22 U.S.C. 4081 et seq.) is amended by adding at the end the following new section:
				
 907.Termination of residential or motor vehicle leases and telephone service contractsThe terms governing the termination of residential or motor vehicle leases and telephone service contracts described in sections 305 and 305A, respectively of the Servicemembers Civil Relief Act (50 U.S.C. 3955 and 3956) with respect to servicemembers who receive military orders described in such Act shall apply in the same manner and to the same extent to members of the Service who are posted abroad at a Foreign Service post in accordance with this Act..
 (b)Clerical amendmentThe table of contents in section 2 of the Foreign Service Act of 1980 is amended by inserting after the item relating to section 906 the following new item:
				
					
						Sec. 907. Termination of residential or motor vehicle leases and telephone service contracts..
			